DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 05/27/2022, this is a Notice of Allowance, wherein Claims 1-20 are allowed in the instant application.
-. It is noted that applicant has amended claims 1, 13, 15, 19, and 20.
-. The rejection under 35 U.S.C. § 112(a) and the rejection under 35 U.S.C. § 112(b) have been withdrawn in view of the Applicant’s remarks that have been found persuasive.
                             Allowable Subject Matter
After a further search and thorough examination of the present application, claims 1-20 are found to be allowable in view of the Applicant’s arguments and amendments filed on 05/27/2022 (see Applicant’s remarks, pages 7-12).
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning.
The present application is directed to a non-obvious improvement over the following prior art references:
US 2002/0101366 to Flick - which is directed to a vehicle tracking unit for a vehicle of a type including a vehicle alarm indicator may include a vehicle position determining device, a wireless communications device, and a controller connected to the wireless communications device and the vehicle position determining device to send vehicle position information to a monitoring station. Furthermore, the controller may cause the vehicle alarm indicator to provide an alarm indication lasting for a predetermined time and based upon the wireless communications device receiving a vehicle finder activation signal. The controller may also cause the vehicle alarm indicator to cease providing the alarm indication prior to expiration of the predetermined time based upon a user input.
US 2010/0185341 to Wilson et al - which is directed to activation of a vehicle operational mode. The device includes one or more detectors and a controller. The one or more detectors visually monitor one or more predetermined spatial locations, each of the one or more detectors corresponding to one of the one or more predetermined spatial locations. The controller is coupled to the one or more detectors and activates a predetermined vehicle operational mode in response to a current vehicle operational mode and a predetermined gesture detected within one of the one or more predetermined spatial locations.
Thus, it is found that the application is now in condition for allowance.
Claims 1-20 are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664